DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-28 allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding Independent claim 1, Vassilieva et al. US 2018/0359047 A1 (hereinafter Vassilieva) is considered to be the closest prior art reference of record. Vassilieva teaches a transceiver (may be implemented as a transceiver having a transmitter and receiver, Par. 37), comprising: an optical port configured to be coupled to an optical fiber (port for transmitting signal 403, Fig. 4A); a transmitter (optical IQ transmitter, Fig. 4A), including: a laser operable to output an optical signal (laser 414, Fig. 4A), a first digital signal processor circuit (DSP 410, Fig. 4A) operable to receive first data (402, Fig. 4A) and to provide a first plurality of electrical 
Vassilieva does not teach the first digital signal processor providing the first plurality of electrical signals based on a first control signal, and to provide a second plurality of electrical signals based on second data and a second control signal; the modulator operable to modulate a second plurality of optical subcarriers based on the second plurality of electrical signals, a number of the first plurality of subcarriers being different from a number of the second plurality of subcarriers; and the second optical mixing products being based on a fourth 

Furthermore, regarding Independent claim 1, Sun et al. US 2016/0323039 A1 (hereinafter Sun) is considered to be of particular relevance. Sun teaches an optical device (Par. 28-47; Fig. 1 to 5a), comprising: an optical port configured to be coupled to an optical fiber (output port 538c, Fig. 5a; optical communication path comprising a fiber 16, Fig. 1); a transmitter (TX block 12-1, Fig. 1), including: a laser operable to output an optical signal (DFB laser 508, Fig. 5a), a first digital signal processor circuit (CB-1, Fig. 3a; CB-1 being part of DSP 202, Fig. 2) operable to receive first data (data-1, Fig. 1; data in, Fig. 3a) and to provide a first plurality of electrical signals based on the first data (signals supplied on outputs 318, Fig. 3a) and a first control signal (control signal to first Tx engine 306-1 selecting a first modulation format, Fig. 3a and 3b) and based on a second control signal (control signal to second Tx engine 306-2 selecting a second modulation format, Fig. 3a and 3b), and a modulator (the MZ modulators 506, 512, 526 and 530, which collectively can constitute a nested modulator, Fig. 5a) operable to modulate the optical signal to provide a first plurality of optical subcarriers based on the first plurality of electrical signals (subcarriers SC0 and SC3 modulated with QPSK, Fig. 5B), and a second plurality of optical subcarriers (subcarriers SC1 and SC2 modulated with 8QAM, Fig. 5B), a number of the first plurality of subcarriers being different from a number of the second plurality of subcarriers (“The number of subcarriers, such as SC0to SCm-1, having 
Sun does not teach that the device is a transceiver comprising a receiver, including: a photodiode circuit, including at least one photodiode to receive first optical mixing products or second optical mixing products, the first optical mixing products being based on a third plurality of optical subcarriers received from the optical fiber via the optical port and a local oscillator signal, and the second optical mixing products being based on a fourth plurality of optical subcarriers received from the optical fiber via the optical port and the local oscillator signal, the photodiode circuit operable to supply third electrical signals based on the first optical mixing products or fourth electrical signals based on the second optical mixing products, and a second digital signal processor circuit operable to output third data based on the third electrical signals or fourth data based on the fourth electrical signals; nor does Sun teach the first digital signal processor circuit operable to provide a second plurality of electrical signals based on second data and the second control signal; the modulator operable to provide the second plurality of optical subcarriers based on the second plurality of electrical signals.
However, Vassilieva teaches combining a transmitter and a receiver into a universal programmable transceiver in order to provide bi-directional communication (Par. 37). As such, it would have bene obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sun such that the optical device is a transceiver incorporating the transmitter of Sun and the disclosed receiver of Sun (Fig. 6-9; Par. 61-67) in order to provide 
Neither Sun nor Vassilieva teaches the first digital signal processor circuit operable to provide a second plurality of electrical signals based on second data and the second control signal; the modulator operable to provide the second plurality of optical subcarriers based on the second plurality of electrical signals. Additionally, it would not have been obvious to one of ordinary skill in the art to modify Sun to include such features in view of any of the cited prior art references of record.


.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: NAGARAJAN et al. US 2017/0033864 A1; RAHN et al. US 2016/0112141 A1; Wilkinson et al. US 2013/0202303 A1; Krause et al. US 2014/0092924 A1; MCNICOL et al. US 2014/0294381 A1; BINKAI et al. US 2019/0312640 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692.  The examiner can normally be reached on Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W LAMBERT/Examiner, Art Unit 2636